Citation Nr: 1634501	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran is represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in May 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The probative evidence of record does not show a current diagnosis of a psychiatric disorder.

2.  Arthritis of the right acromioclavicular (AC) joint was not shown in service or for many years thereafter, and the most probative evidence is against a finding that a current right shoulder disability is related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§ 3.303 (2015).

2.  The criteria for establishing entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters sent in July 2009 and November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, and VA examination reports.

Additionally, actions requested in the prior remand have been undertaken.  In August 2015, the Veteran was provided notice pursuant to 38 C.F.R. § 3.159(e) regarding the unavailability of records from Drs. R. P. and C. F.  Thereafter, VA requested information regarding any outstanding mental health treatment records, for which the Veteran submitted authorizations in September 2015.  The record shows that VA either obtained the identified records, received a negative response, or documented its efforts to locate the treatment provider when the contact information provided was invalid.  A September 2015 letter advised the Veteran that VA was making a final attempt to obtain the identified outstanding treatment records and advised her that it was ultimately her responsibility to submit relevant evidence to support her claim.  Furthermore, a March 2016 supplemental statement of the case advised the Veteran of all the treatment providers from whom VA received a negative response or no response.  Moreover, in written statements received in November 2009, the Veteran already acknowledged that Dr. W. P. and Spring Shadows Glen Psychiatric Hospital, where she saw Dr. O. P., could not be located because they were no longer in business and stated that she was advised that her records from Spring Shadows Glen were destroyed after ten years.  VA also obtained outstanding VA treatment records and the Veteran's personnel file, which includes records of counseling from the 130th Station Hospital in Heidelberg, Germany.  Thereafter, the Veteran underwent VA examinations for both claimed disabilities.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Board notes that the Veteran asserts that prior to her court-martial proceeding, she received in-service psychiatric treatment at the 130th Station Hospital in Heidelberg, Germany in February 1967 and April 1967.  The Veteran's service treatment records contain records from the 130th Station Hospital in Heidelberg, Germany during the relevant time period, but show no psychiatric treatment.  Personnel records indicate that shortly before the Veteran's discharge from active duty, she was counseled by her Commanding Officer in April 1967 and by a chaplain on two occasions in February 1967, first while she was admitted to the 130th Station Hospital in Heidelberg, Germany for tonsillitis, and again at the chaplain's office.  Thus, it appears that the alleged psychiatric treatments to which the Veteran is referring were actually counseling sessions with her Commanding Officer and a chaplain, records of which VA has obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the       in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities, including arthritis, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained     on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder, including depression, which she asserts had its onset during service.  Service treatment records show no treatment for a psychiatric disorder during service.  A March 1967 report of medical examination indicates that the Veteran's psychiatric  condition was normal upon her discharge from active duty, and the Veteran denied any depression, excessive worry, or nervous trouble of any sort on a March 1967 report of medical history.

As previously noted, the Veteran was counseled by her Commanding Officer and a chaplain prior to her discharge from active duty.  An April 1967 memorandum pertaining to the Veteran's nature of discharge indicates that the Veteran's Commanding Officer counseled her on numerous occasions about her attitude, behavior, and record of being absent without official leave (AWOL).  A written statement prepared by the chaplain indicates that the Veteran "was determined to get out whatever way she could" due to "the type of people with whom she had to live and on the reputation she claimed the [Women's Army Corps] had."  The chaplain further indicated that the Veteran's "difficulty in this regard seems to have become a very emotional problem, such that it was quite impossible to reason with her."   

Private treatment records dated October 2001 through March 2007 show no treatment for a psychiatric disorder, but note diagnoses of generalized anxiety and depression.  Thereafter, the record shows no treatment for or diagnoses of a psychiatric disorder.  

The Veteran underwent a VA psychological examination in March 2016, during which she reported feeling sad and unsafe and sleeping only three or four hours per night.  She stated that she believed all of her problems stemmed from her military service.  Specifically, the Veteran described an incident during service in which she believed she was unfairly punished, and as a result, she "lost it" and went AWOL a couple of times.  The Veteran stated that she "came home broken" after being court-martialed and ultimately discharged for disobeying orders, and this "affected [her] whole life."  The Veteran reported receiving treatment for "mental distress" after service, but records of such treatment were no longer available.  She denied any current psychiatric treatment.  The Veteran also denied any history of occupational impairment after service, noting that she continued to work until 1997, at which time she retired early following the death of her son.  A mental status examination revealed that the Veteran was alert and oriented to time, place, and person; dress and grooming were appropriate; mood and affect were dysthymic; thoughts were logical and goal-directed; and speech was clear, relevant, and coherent.  She denied any suicidal or homicidal ideation.  The examiner indicated that the Veteran's symptoms of sadness and sleep disturbance were not sufficient for a diagnosis of major depressive disorder, and she did not exhibit any symptoms of posttraumatic stress disorder (PTSD), panic disorder, mania, generalized anxiety disorder, obsessive-compulsive disorder, or psychosis.  The examiner also provided the following commentary:

The results of today's examination including clinical interviewing were not consistent with any psychiatric disorder under DSM-5.  The Veteran described a longstanding emotional sensitivity beginning in childhood that is disproportional to related events.  This disproportional emotional sensitivity is indicative of an enduring character style that is not related to her military service. 

The Veteran also submitted written statements from her husband, her sister, and her daughter, who described the Veteran's symptoms of sadness, difficulty trusting people, and unpredictable reactions, which they believed were caused by her military service.

Although the Veteran and her family believe that the Veteran has a current psychiatric disorder related to service, as lay persons, they have not shown that they have specialized training sufficient to diagnose psychiatric disorders.  Accordingly, the opinions of the Veteran and her family are not competent evidence as to a current diagnosis of a psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

A review of the medical evidence of record does not show a diagnosis of a psychiatric disorder at any time during the pendency of this appeal.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  Although private treatment records refer to diagnoses of anxiety and depression as recent as two years before the Veteran filed her service connection claim, these records do not contain any mental health evaluations; therefore, it is not clear when these diagnoses were rendered.  Furthermore, as the record shows no psychiatric treatment at any time, it is unclear whether these diagnoses were even rendered by a mental health professional or based on the Veteran's own report.  Moreover, a VA examiner conducted a thorough psychological evaluation and concluded that the Veteran did not have a diagnosis of a mental health disorder.  As such, the Board finds that the diagnoses of anxiety and depression referred to in private treatment records dated prior to the initial filing of the Veteran's service connection claim are not sufficiently proximate to the Veteran's claim to support a finding that the Veteran has a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence of proof of a present disability, there can be no valid claim").  In this case, there is no competent medical evidence of record showing that the Veteran has a current psychiatric disorder.  Accordingly, as there is no competent medical evidence of a current disability, there is no basis upon which service connection can be awarded.  Thus, the claim for service connection for a psychiatric disorder is denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claims for a psychiatric disorder, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.

Right Shoulder Disability 

The Veteran seeks service connection for a right shoulder disability, which she asserts had its onset during service.  In a December 2009 written statement, the Veteran indicated that her right shoulder bursitis began during service and has caused extreme pain throughout her life.  In an October 2013 written statement, the Veteran indicated that she received continued treatment for right shoulder pain throughout her life.  

The Veteran also submitted written statements from her husband, sister, and daughter, who described her limited use of her right arm.  Additionally, the Veteran's daughter recalled having no memories of her mother picking her up as a child, noting that she had to help the Veteran with physical activities.

Service treatment records indicate that the Veteran complained of right shoulder pain between January 1966 and February 1966, which responded poorly to Roboxin and APCs (aspirin, phenacetin, and caffeine).  X-rays were negative.  The diagnosis was myositis of the right shoulder, and the Veteran was referred to physical therapy for instructions on hydrotherapy and home exercises.  A March 1967 report of medical examination indicates that the Veteran's upper extremities, spine, and other musculoskeletal systems were normal upon her discharge from active duty.  On a March 1967 report of medical history, the Veteran denied any painful or "trick" shoulder or any bone, joint, or other deformity.  

Thereafter, the record is silent as to complaints of or treatment for a right shoulder disability until September 2000, at which time a private treatment provider noted a past medical history of ongoing right shoulder bursitis, for which the Veteran took Ketoprofen.  An October 2001 private treatment record noted a diagnosis of bursitis in the shoulder.  The record also contains private treatment records dated through November 2008, but show no additional treatment for a right shoulder disability.

The Veteran underwent a VA examination of her right shoulder in May 2010, during which she reported symptoms of muscle spasm in and around the bursas underneath the scapula, which she apparently treated with steroid injections and Motrin.  She denied any injury, surgery, flare-ups, incapacitating events, or use of slings.  A physical examination revealed no point tenderness in and around the scapula or the rhomboid muscle; no tenderness or trapezius muscle spasm; and no tenderness or swelling in and of the shoulder joint.  X-rays revealed no evidence of an acute fracture or dislocation; however, there was mild AC joint arthrosis.  The assessment was scapular bursitis and possible trapezius myositis.  The examiner provided the following etiological opinion:

There was only one instance in the military service where [the Veteran] was seen in 1966.  At that time she was actually diagnosed with myositis without any indication of bursitis.  The exit physical did not really indicate any kind of chronic problem.  There really are no medical records for over 30 years of her having a shoulder problem.  Primarily because she did not show any chronicity and in reality her current symptomatology is different from what she was complaining of in the military service, it is my opinion that her right subscapular bursitis is not caused by or a result of the military service.  

The Veteran underwent another VA examination in March 2016, during which she reported discomfort from the right lateral neck, over the shoulder, and down the arm, for which she apparently received steroid injections and took Tylenol.  The examiner indicated that the Veteran was very histrionic throughout the examination and vague in her report of symptoms, noting that there appeared to be a somatic component to the Veteran's pain.  She did not report any flare-ups or functional limitation.  Right shoulder range of motion and muscle strength were normal.  A physical examination revealed no tenderness on palpation of the AC joint.   X-rays revealed right AC joint osteoarthritis.  The examiner opined that a right shoulder disability was less likely than not incurred in or caused by service and provided the following rationale:

[The] Veteran was seen twic[e] in the service [from January to February of] 1966 for posterior shoulder 'myositis. No injury. No complaints at discharge in 1967.'  [The] Veteran was in the service from 1965 [to] [19]67.  She was a clerk.  There is no immediate post service records to indicate a shoulder problem.  She does have mild age related AC [joint] degeneration; however, no symptoms.  Her symptoms are very vague as were the physical findings.  There is no indication from clinical records of a chronic shoulder problem that would be related to the service.  

Although the Veteran contends that she experienced "extreme" right shoulder pain that persisted throughout her life, her assertions are not consistent with the evidence of record.  Notably, upon her discharge from active duty, she denied any painful or "trick" shoulder or any bone, joint, or other deformity.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Additionally, the available post-service treatment records show treatment for numerous musculoskeletal conditions over the years, but contain only two references to right shoulder bursitis and no complaints of right shoulder pain after 2001.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Lance, J., Concurring) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Thereafter, the record shows no complaints of or treatment for a right shoulder disability until the Veteran filed her service connection claim in June 2009, and a May 2010 VA examiner provided diagnoses of scapular bursitis, possible trapezius myositis, and mild AC joint arthrosis.  As the Veteran's assertion that she continuously experienced extreme pain in her right shoulder since her discharge from active duty not consistent with the medical evidence of record, the Board affords it little probative value.  See Caluza, 7 Vet. App. at 506.

The Board also notes that the Veteran asserts that she received treatment for right shoulder pain ever since her discharge from active duty, but many of those records are no longer available.  However, in January 2010, the Veteran also submitted signed authorizations for three private treatment providers she claimed to be "currently seeing" for a right shoulder disability and a psychiatric disorder.  One of the requests for records was returned as undeliverable, the second treatment provider had no records of treatment for the Veteran, and the third showed no treatment for either a psychiatric disorder or a right shoulder disability.  This calls into question the accuracy of the Veteran's recollection with respect to her treatment history.  Thus, the Board assigns little probative value to the Veteran's assertions that received continuous treatment for a right shoulder disability since service.  See id.  

As the Board previously found the May 2010 VA examiner's opinion to be inadequate, it is afforded no probative value.  However, the Board finds the March 2016 opinion of the VA examiner to be highly probative.  The examiner reviewed the claims file, conducted a thorough physical examination, considered the Veteran's statements, and supported the opinion with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran and her family believe that a current right shoulder disability is related to service, as previously noted, they have not shown that they have specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.   Moreover, whether the symptoms the Veteran reportedly experienced during service are in any way related to a current right shoulder disability is also a matter that requires medical expertise.  See, e.g., Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent  to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the opinions of the Veteran and her family are not competent medical evidence as to the etiology of a current right shoulder disability.  See Jandreau, 492 F.3d at 1376-77. 

In summary, the preponderance of the competent, credible, and probative evidence is against the Veteran's claim, and service connection for a right shoulder disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a right shoulder disability, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


